Exhibit 10.1

EXECUTION VERSION

AMENDMENT No. 5 (this “Amendment”) dated as of June 2, 2006, to the CREDIT
AGREEMENT dated as of November 25, 2003 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among CRUNCH HOLDING CORP.,
a Delaware corporation (“Holdings”), PINNACLE FOODS GROUP INC. (as successor to
PINNACLE FOODS HOLDING CORPORATION), a Delaware corporation (the “Borrower”),
the LENDERS party thereto as of the date hereof, prior to giving effect to this
Amendment (the “Existing Lenders”), DEUTSCHE BANK TRUST COMPANY AMERICAS, as
administrative agent (the “Administrative Agent”), GENERAL ELECTRIC CAPITAL
CORPORATION, as syndication agent, and JPMORGAN CHASE BANK, N.A. (formerly known
as JPMorgan Chase Bank and referred to herein as “JPMCB”), CITICORP NORTH
AMERICA, INC. and CANADIAN IMPERIAL BANK OF COMMERCE, as co-documentation
agents.

WHEREAS pursuant to the Credit Agreement, the Lenders and the Issuing Bank have
agreed to extend credit to the Borrower on the terms and subject to the
conditions set forth therein;

WHEREAS Holdings and the Borrower have requested that certain provisions of the
Credit Agreement be amended as set forth herein; and

WHEREAS the undersigned Lenders are willing to amend such provisions of the
Credit Agreement on the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. As used in
this Amendment:

“Amendment No. 5 Effective Date” shall be the date on which all the conditions
set forth in Section 7 hereof shall have been satisfied.

“CLFCC” means Chase Lincoln First Commercial Corporation, an affiliate of JPMCB.

“Decreasing Lenders” means all Existing Lenders with outstanding Term Loans
under the Credit Agreement that (A) consent to this Amendment and have the
aggregate principal amount of their outstanding Term Loans reduced pursuant to
assignments of a portion of their outstanding Term Loans to CLFCC pursuant



--------------------------------------------------------------------------------

to Section 7 of this Amendment, as specified on each such Decreasing Lender’s
Lender Schedule hereto, or (B) are Departing Lenders.

“Departing Lenders” means all Lenders with outstanding Term Loans under the
Credit Agreement that do not consent to this Amendment.

“Lender Schedule” means, with respect to any Lender, the portion of Schedule 1
hereto that pertains to such Lender.

“Required Amendment Lenders” means, at any time, the Lenders required by
Section 9.02 of the Credit Agreement to approve this Amendment.

SECTION 2. Amendments to Section 1.01. (a) Section 1.01 of the Credit Agreement
is hereby amended by adding the following definitions in the appropriate
alphabetical order:

“ABR Threshold Rate” shall have the meaning set forth in Section 2.11(g) of this
Agreement.

“Amendment No. 5” means the Amendment No. 5 dated as of June 2, 2006, among
Holdings, the Borrower, the Lenders party thereto, the Administrative Agent and
the other Agents party thereto.

“Amendment No. 5 Effective Date” shall have the meaning set forth in Amendment
No. 5.

“Eurodollar Threshold Rate” shall have the meaning set forth in Section 2.11(g)
of this Agreement.

“Refinance Rate Drop Date” shall have the meaning set forth in Section 2.11(g)
of this Agreement.

“Repricing Rate Drop Date” shall have the meaning set forth in Section 9.02A of
this Agreement.

“Threshold Rates” shall have the meaning set forth in Section 2.11(g) of this
Agreement.

(b) Clause (a) of the definition of the term “Applicable Rate” in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

(a) with respect to any Term Loan, (i) 1.00% per annum, in the case of an ABR
Loan or (ii) 2.00% per annum, in the case of a Eurodollar Loan,

 

2



--------------------------------------------------------------------------------

SECTION 3. Amendment to Section 2.11. Section 2.11 of the Credit Agreement is
hereby amended by inserting the following text at the end thereof:

(g) All voluntary prepayments of the Term Loans effected on or prior to the
first anniversary of the Amendment No. 5 Effective Date with the proceeds of a
substantially concurrent issuance or incurrence of new term loans under this
Agreement (excluding a refinancing of all the facilities outstanding under this
Agreement in connection with another transaction not permitted by this Agreement
(as determined prior to giving effect to any amendment or waiver of this
Agreement being adopted in connection with such transaction)), shall be
accompanied by a prepayment fee in an amount equal to 1.00% of the aggregate
amount of such prepayments if the Applicable Rate (or similar interest rate
spread) in respect of any Type of such new term loans is or could be less than
(i) 1.00% per annum, in the case of an ABR Loan (the “ABR Threshold Rate”) or
(ii) 2.00% per annum, in the case of a Eurodollar Loan (the “Eurodollar
Threshold Rate” and, together with the ABR Threshold Rate, the “Threshold
Rates”); provided, however, that, notwithstanding the foregoing, no such
prepayment fee shall be payable until the first date (the “Refinance Rate Drop
Date”) after the Amendment No. 5 Effective Date on which the Applicable Rate in
respect of any Type of such new term loans is less than the Threshold Rate in
respect of such Type of loan (and, in any event, such prepayment fee shall only
be payable if the Refinance Rate Drop Date occurs on or prior to the first
anniversary of the Amendment No. 5 Effective Date). For the avoidance of doubt,
in connection with any transaction in respect of which a fee is paid pursuant to
Section 9.02A, no prepayment fee shall be required to be paid pursuant to this
Section 2.11(g).

SECTION 4. Amendment to Section 6.01(a). Section 6.01(a) of the Credit Agreement
is hereby amended by deleting the text “and” at the end of paragraph
(xiii) thereof, deleting the period at the end of paragraph (xiv) thereof,
inserting the text “; and” at the end of paragraph (xiv) thereof and inserting
the following text at the end of such Section:

(xv) Indebtedness of the Borrower or any Subsidiary in an aggregate principal
amount not exceeding $15,000,000 at any time outstanding arising from letters of
credit issued other than pursuant to this Agreement.

SECTION 5. Amendment to Article IX. Article IX of the Credit Agreement is hereby
amended by inserting the following text as a new Section 9.02A to the Credit
Agreement at the end of Section 9.01:

SECTION 9.02A. Amendment Fees. In the event that this Agreement is amended at
any time on or prior to the first anniversary of the Amendment No. 5 Effective
Date (excluding, for the avoidance of doubt, Amendment No. 5) and as a result of
such amendment to this Agreement the Applicable Rate in respect of any Type of
Loan is or could be less than the Threshold Rate in respect of such Type of
Loan, the

 

3



--------------------------------------------------------------------------------

Borrower agrees to pay to the Administrative Agent for the account of each Term
Loan Lender holding Term Loans on the Reprice Rate Drop Date (as defined below)
a fee in an amount equal to 1.00% of such Lender’s Term Loans outstanding on the
Reprice Rate Drop Date; provided, however, that, notwithstanding the foregoing,
no such fee shall be payable until the first date (the “Reprice Rate Drop Date”)
after the Amendment No. 5 Effective Date on which the Applicable Rate in respect
of any Type of Loan is less than the Threshold Rate in respect of such Type of
Loan (and, in any event, such fee shall only be payable if the Reprice Rate Drop
Date occurs on or prior to the first anniversary of the Amendment No. 5
Effective Date); and provided further that upon the effectiveness of any
amendment to this Agreement in respect of which a fee is payable pursuant to
this Section 9.02A, this Section 9.02A shall become void and have no further
force and effect (except with respect to such fee that is already payable).
Notwithstanding Section 9.02 hereof, this Section 9.02A shall not be waived,
amended or modified without the written consent of each Term Loan Lender
adversely affected thereby. For the avoidance of doubt, in connection with any
transaction in respect of which a fee is paid pursuant to Section 2.11(g), no
fee shall be required to be paid pursuant to this Section 9.02A.

SECTION 6. Representations and Warranties. Each of Holdings and the Borrower
represents and warrants to the Administrative Agent and to each of the Lenders
that:

(a) This Amendment has been duly authorized, executed and delivered by it and
constitutes a legal, valid and binding obligation of Holdings and the Borrower,
enforceable against each of them in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(b) The representations and warranties of each Loan Party set forth in the Loan
Documents, (i) to the extent any such representation or warranty is modified or
qualified based on the terms “materially” or “material” or by reference to the
term “Material Adverse Effect”, are true and correct in all respects and (ii) to
the extent any such representation or warranty is not so modified or qualified,
are true and correct in all material respects, in each case, on and as of the
date hereof (except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties are
true and correct as of such earlier date).

(c) Immediately before and after giving effect to this Amendment, no Default
shall have occurred and be continuing.

SECTION 7. Assignments. (a) On the Amendment No. 5 Effective Date, subject to
the terms and conditions set forth herein and simultaneously with the
transactions provided for in Sections 3, 4, 5 and 6 hereof, each of the
Decreasing Lenders

 

4



--------------------------------------------------------------------------------

shall be deemed to have sold and assigned to CLFCC, and CLFCC shall be deemed to
have purchased and assumed from the Decreasing Lenders (with respect to
outstanding Term Loans, the principal amount thereof plus all unpaid interest
accrued to but excluding the Amendment No. 5 Effective Date in respect thereof
(excluding any such interest paid to the Decreasing Lenders pursuant to
Section 7(b) hereof)), such interests, rights and obligations with respect to
the Term Loans of the Decreasing Lenders outstanding on the Amendment No. 5
Effective Date (all such interests, rights and obligations to be referred to
herein as the “Assigned Interests”), as shall be necessary in order that, after
giving effect to all such sales and assignments and purchases and assumptions,
(i) each Decreasing Lender will hold the principal amount of outstanding Term
Loans set forth for such Decreasing Lender on such Decreasing Lender’s Lender
Schedule, (ii) CLFCC will hold the principal amount of outstanding Term Loans
set forth on its Lender Schedule and (iii) each Lender that is neither a
Decreasing Lender nor CLFCC (the “Unchanged Lenders”) will hold the principal
amount of outstanding Term Loans set forth for such Lender on such Lender’s
Lender Schedule. Such sales and assignments and purchases and assumptions shall
be made on the terms set forth in Exhibit A to the Credit Agreement, including
the terms incorporated by reference into such Exhibit from Annex I thereto, and
shall be deemed to comply with Section 9.04(b) of the Credit Agreement,
notwithstanding the failure of such sales, assignments, purchases and
assumptions to comply with the minimum assignment requirement in
Section 9.04(b)(ii)(A) of the Credit Agreement, the requirement to pay the
processing and recordation fees referenced in Section 9.04(b)(ii)(C) of the
Credit Agreement or the requirement to execute and deliver Assignment and
Acceptances in respect thereof. Without limiting the generality of the
foregoing, each of CLFCC and each Decreasing Lender hereby makes the
representations and warranties required to be made under such Annex I by an
Assignee and Assignor, respectively, with respect to the Assigned Interests
being assumed or assigned by such Lender hereunder.

(b) On the Amendment No. 5 Effective Date, subject to the terms and conditions
set forth herein, (i) CLFCC shall pay the purchase price for such Assigned
Interests pursuant to paragraph (a) above by wire transfer of immediately
available funds to the Administrative Agent not later than 12:00 noon (New York
City time) and (ii) the Administrative Agent shall pay to each Decreasing Lender
selling and assigning such Assigned Interests pursuant to paragraph (a) above,
out of the amounts received by the Administrative Agent pursuant to clause
(i) of this paragraph (b), the purchase price for the Assigned Interests
assigned by such Decreasing Lender pursuant to such paragraph (a) and, in the
case of Decreasing Lenders that are Departing Lenders, any additional amounts
due pursuant to Section 9.02(b) of the Credit Agreement, by wire transfer of
immediately available funds to the account designated by such Decreasing Lender
to the Administrative Agent not later than 5:00 p.m. (New York City time).

(c) Each of the parties hereto hereby consents to the sales, assignments,
purchases and assumptions provided for in paragraphs (a) and (b) above, and
agrees that, with respect to the interests purchased by CLFCC pursuant to such
paragraphs or held by CLFCC prior to the Amendment No. 5 Effective Date, CLFCC
shall have the rights and obligations of a Lender under the Credit Agreement.

 

5



--------------------------------------------------------------------------------

SECTION 8. Conditions to Effectiveness. This Amendment shall become effective
when (a) the Administrative Agent shall have received from Holdings, the
Borrower and the Required Amendment Lenders a counterpart of this Amendment
signed by such party, (b) the representations and warranties set forth in
Section 6 hereof are true and correct and (c) all fees and expenses submitted to
the Borrower and required to be paid or reimbursed by the Borrower under or in
connection with this Amendment and the Credit Agreement (including all
reasonable invoiced fees, charges and disbursements of Cravath, Swaine & Moore
LLP, counsel to the Administrative Agent) have been paid or reimbursed by the
Borrower.

SECTION 9. No Novation. Neither this Amendment nor the sales, assignments,
purchases and assumptions contemplated hereby shall extinguish the outstanding
Loans or any other obligations for the payment of money outstanding under the
Credit Agreement or release the Liens granted under or the priority of any
Security Document or any security therefor. Nothing herein contained shall be
construed as a substitution or novation of the outstanding Loans or any other
obligations outstanding under the Credit Agreement or instruments securing the
same, which shall remain in full force and effect, except to the extent
expressly modified hereby.

SECTION 10. Credit Agreement. Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, Holdings or the Borrower under the Credit Agreement or any
other Loan Document and (b) shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle Holdings or the Borrower to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.
After the date hereof, any reference in the Loan Documents to the Credit
Agreement shall mean the Credit Agreement as modified hereby.

SECTION 11. Applicable Law; Waiver of Jury Trial. (a) THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

SECTION 12. Counterparts; Amendments. This Amendment may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy shall be effective
as delivery of a manually executed counterpart of this Amendment. Except as
otherwise permitted by Section 9.02 of the Credit Agreement, this Amendment may
not be

 

6



--------------------------------------------------------------------------------

amended nor may any provision hereof be waived except pursuant to a writing
signed by Holdings, the Borrower, the Administrative Agent and the Required
Lenders.

SECTION 13. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

[remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

CRUNCH HOLDING CORP.,   By   /s/ N. Michael Dion     Name:   N. Michael Dion    
Title:  

Executive Vice President

and Chief Financial Officer

PINNACLE FOODS GROUP INC. (as successor to Pinnacle Foods Holding Corporation),
  By   /s/ N. Michael Dion     Name:   N. Michael Dion     Title:  

Executive Vice President

and Chief Financial Officer

[Amendment No. 5 Signature Page]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, individually and as Administrative Agent,
  By   /s/ Lana Gifas     Name:   Lana Gifas     Title:   Vice President   By  
/s/ Evelyn Thierry     Name:   Evelyn Thierry     Title:   Vice President

[Amendment No. 5 Signature Page]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, individually and as Syndication Agent,  
by   /s/ James R. Persico     Name:   James R. Persico     Title:   Duly
Authorized Signatory

[Amendment No. 5 Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan Chase Bank), individually
and as Co-Documentation Agent,  

by

 

/s/ Neil R. Boylan

   

Name:

 

Neil R. Boylan

   

Title:

 

Managing Director

[Amendment No. 5 Signature Page]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,

individually and as Co-Documentation Agent,

 

by

 

/s/ Rob Ziemer

   

Name:

 

Rob Ziemer

   

Title:

 

Vice President

[Amendment No. 5 Signature Page]



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, as Co-Documentation Agent,  

by

 

/s/ Gerald Girardi

   

Name:

 

Gerald Girardi

   

Title:

 

Canadian Imperial Bank of Commerce

Authorized Signatory

[Amendment No. 5 Signature Page]